WADDIDL, Circuit Judge
(dissenting). I am unable to concur with my Brethren in the more essential features of this case, and because of its importance, feel that I should state briefly some of the reasons influencing me:
First. This is an action at law, brought to recover Tor losses alleged to have been sustained by the plaintiff through confiscation, or diversion, of certain coal intrusted by it to the defendant, for shipment over the lines of the Baltimore & Ohio Railroad, then being operated by the latter as Director General of Railroads.
The case was tried by the court without a jury, under stipulation in writing of parties, by counsel, pursuant to section 649 of the Revised Statutes (Comp. St. § 1587), with the result that a verdict was rendered by the court in favor of the defendant, and judgment entered thereon, from which action this writ of error was sued out.
Section 649 provides that the findings of the court upon the facts, which may be either general or special, shall have the same effect as the verdict of a jury, and section 700 (Comp. St. § 1668) provides that, when an issue of fact in any civil cause is tried by the court without the intervention of a jury, pursuant to section 649 aforesaid, the rulings of the court in the progress of the trial of the cause, if excepted to at the time, and duly preserved by bills of exception, may be reviewed by *391the Supreme Court upon writ of error or upon appeal, “and when the finding is special the review may extend to the determination of the sufficiency of the facts found to support the judgment.”
In this case, there were no special findings of fact, but merely a general finding that the plaintiff was not entitled to recover, on-which judgment was entered in favor of the defendant, and against the plaintiff. No criticism of the rulings of the court in the progress of the trial is found, and the sole question presented for consideration is the effect of the finding of the district court on the facts as above recited. The most favorable view of the case that can be taken by the plaintiff, which this record will not warrant, is that there is no evidence to support the finding of facts, and judgment of the court thereon, and that this court can pass upon that question.
The recent case of United States v. Fidelity & Guaranty Co., 236 U. S. 512, 527. 35 Sup. Ct. 298, 59 L. Ed. 696, sustains this view, as does Dooley v. Pease, 180 U. S. 126, 131, 21 Sup. Ct. 329, 45 L. Ed. 457. In these cases, there was a special finding of facts, which under the express terms of section 700, Revised Statutes, enabled the court to review the question of the sufficiency of the evidence to support the judgmgnt, and it will be found that the cases so holding are generally those in which there was such special finding of fact, or agreement as to facts, or were based upon verdicts of juries. In a case where there was no special finding of facts, like the one at bar, the court cannot consider the facts at all, even to determine whether there is any evidence to support the findings. Miller v. Life Insurance Co., 12 Wall. 285, 295, 20 L. Ed. 398; Insurance Co. v. Folsom, 18 Wall. 237, 248, 21 L. Ed. 827; Cooper v. Omohundro, 19 Wall. 65, 69, 22 L. Ed. 47; Stanley v. Supervisors, 121 U. S. 535, 547, 7 Sup. Ct. 1234, 30 L. Ed. 1000: Lehnen v. Dickson, 148 U. S. 71, 72, 73, 13 Sup. Ct. 481, 37 L. Ed. 373.
In Insurance Co. v. Folsom, supra, 18 Wall. 237, 21 L. Ed. 827, Mr. Tustice Clifford, speaking for the Supreme Court, at page 248 of 18 Wall. (21 L. Ed. 827), said;
“Where a jury is waived, as therein provided, and the issues of fact are submitted to the court, the finding of the court may be either general or special, as in cases where an issue of fact is tried by a jury; but where the finding is general the parties are concluded by the determination of the court, except in cases where exceptions are taken to the rulings of the court in the progress of the trial. Such rulings, if duly presented by a bill of exceptions, may be reviewed here, even though the finding is general, but the finding of the court, if general, cannot be reviewed in this court by hill of exceptions or in any other manner.”
In Stanley v. Supervisors, supra, 121 U. S. 535, 7 Sup. Ct. 1234, 30 L. Ed. 1000, Mr. Justice Field, speaking for the Supreme Court, at page 547 of 121 U. S. at page 1238 of 7 Sup. Ct. (30 L. Ed. 1000), said:
“Only rulings upon matters of law, when properly presented in a bill of exceptions, can be considered here, in addition to the question, when the findings are special, whether the facts found are sufficient to sustain the judgment rendered. This limitation upon our revisory power on a writ of error m such cases, is by express statutory enactment”—citing section 700 of the Revised Statutes.
*392In Lehnen v. Dickson, supra, 148 U. S. 71, 13 Sup. Ct. 481, 37 L. Ed. 373, Mr. Justice Brewer, speaking for the Supreme Court, on pages 72 and 73 of 148 U. S., at page 482 of 13 Sup. Ct. (37 L. Ed. 373), said:
“The first matter to be considered is whether the record is in such shape as to present any question for determination. The case was tried by the court without a jury, and the journal entry shows simply a. general finding that the defendant is guilty in manner and form as charged in the complaint, the amount of damages sustained by the plaintiff, and the value of the monthly rents and profits, and thereon the judgment for restitution of the premises, double damages and double rent. There is no special finding of facts, and no agreed statement of facts. Obviously, therefore, inquiry in this court must be limited to the sufficiency of the complaint and the rulings, if any be preserved, on questions of law arising during the trial. * * * Further, section 700 provides that ‘when an issue of fact in any civil cause in a Circuit Court is tried and determined by the court without the intervention of a jury, according to section 649, the rulings of the court in the progress of the trial of the cause, if excepted to at the time, and duly presented by a bill of exceptions, may be reviewed by the Supreme Court upon a writ of error or upon appeal; and when the finding is special, the review may extend to the sufficiency of the facts found to support the judgment.’ Under that, the rulings of the court in the trial, if properly preserved, can be reviewed here, and we may also determine whether the facts as specially found support the judgment ; 'but if there be no special findings, there can be no inquiry as to whether the judgment is thus supported.”
In Swift v. Jones, a decision of this court, 145 Fed. 489, 492, 76 C. C. A. 253, 256, after quoting the three sections, 648, 649, and 700, of the Revised Statutes (Comp. St. §§ 1584, 1587, 1668), it is said that:
“These three sections constitute the whole federal law upon the subject, so far as this case is concerned, where the facts were ascertained without the intervention of a jury, and by the last-named section, the method of the correction of errors upon writ of error is expressly confined to the rulings of the court in the progress of the trial in the cause, if excepted to at the time, and duly preserved by bill of exception; and upon such writ of error the facts can only be inquired into where the finding is special, as distinguished from a general finding by the trial judge. Such sections constitute within themselves a perfect and complete system for the guide and government of the federal courts, and ought not to be departed from.”
The decision of the majority in this case fails to give effect to the findings made by the District "Court, with the result that they substitute their own in lieu thereof. This situation can be the better appreciated, when it is understood that the plaintiff sued to recover an alleged balance due it of $23,168.11. The District Court upon full consideration of the evidence adduced before it, decided that nothing was due the plaintiff, and' that no recovery could be had, and entered judgment for the defendant. This court finds that the plaintiff is entitled to recover its entire claim. It is true that a new trial is awarded, but upon the findings of the court, that the plaintiff is entitled to recover as above stated, such new trial will be a matter of form only, and can result but one way.
Second. The opinion by the majority that the amount of plaintiff’s recovery should be arrived at upon the same basis that damages are awarded for private property taken by the government for public use under the Constitution, is more important than what may be the outcome of this particular case. The majority cite Monongahela v. *393United States, 148 U. S. 312, 13 Sup. Ct 622, 37 L. Ed. 463, Filbin Corporation v. United States (D. C.) 265 Fed. 354, National City Bank v. United States (D. C.) 275 Fed. 855, and United States v. New River Collieries Co. (C. C. A.) 276 Fed. 690.
I cannot bring myself to believe that the cases referred to, and the principles involved in them, have any application here. They all involve the liability of the government for private property taken by it for public use, and the measure of its liability, which latter may be said to be fairly well settled. Some of the cases apparently express a more liberal view than others; but all are based, upon the general proposition that a citizen’s property can only be acquired by the government for public use, upon payment of just compensation therefor, and what is just compensation necessarily depends upon the facts and circumstances of each particular case. To illustrate: The Monongahela River Case, supra, was a condemnation proceedings on the part of the government, to condemn locks in the river, in furtherance of a public improvement. In that case, what may be termed a liberal view of the compensation to be allowed, is taken. The cases of Filbin Corporation v. United States, National City Bank v. United States, and United States v. New River Collieries Co., supra, were each cases of property taken by the government for its purposes in connection with the war, under the Lever Act of August 10, 1917 (40 Stat. 276), section 10 of which act in terms provided for the President’s taking over the property of a citizen, fixing the valuation therefor, and, if the same was not accepted, then to pay three-fourths of the award, and allow the citizen to sue for the remainder. These were all cases of acquisition of property by the government for its own uses.
We have here no such case. This is not a suit against the government, nor a suit by the government against a citizen, in which is involved any act or thing done by the government. The government is not a party, nor bound by anjfihing done in the case. On the contrary, it is one in which during his operation of the Baltimore & Ohio Railroad, as Director General or Agent charged with the control and operation thereof, it was found necessary to use or confiscate certain coal belonging to the plaintiff then in course of transit over the road, and the suit was brought to recover for the loss sustained. The taking or confiscation of such property is usual in the operation of all. railroads, and the plaintiff is entitled to recover as it would be in any ordinary esse, and his damages and losses are to be ascertained as in any other like case; the operator being placed in precisely the same position that the owners of the road would be, if they had been operating it. This is particularly true as to the measure of damages, as the defendant, operating the road in behalf of the public, and of the road itself, during the existence of a great war, should not be placed in a more unfavorable position than the owner of the property would be under like conditions. This becomes the more evident because, during the war period, vast powers were conferred on the Director General in connection with the operation of railroads and the sale and transportation of coal. The right to confiscate coal, and to fix the price at which the same should be paid for, was expressly reserved; and the whole coal *394trade was subject at the time to governmental rules and regulations, as it was only by sufferance of the government, and subject to its regulations, that the plaintiff could carry on its business at all.
The defendant paid the plaintiff what he believed to be his full liability for the coal taken, viz. $79,802.86. The lower court, upon full consideration of the facts, has determined that there is no further liability against the defendant, and my conclusion is that, under the law, the District Court’s action should be affirmed.